In an undefended action to annul a marriage on the ground of fraud, the matter was referred to an official referee to hear and report. The official referee filed his report, together with findings of fact and conclusions of law, recommending that an interlocutory judgment be entered in favor of plaintiff. The Special Term denied plaintiff’s motion to confirm the report, stating that the proof was insufficient to establish the allegations of the complaint, and plaintiff appeals. Order unanimously affirmed, without costs. The proof did not establish a prima facie ease. The evidence of marital relations of the parties necessitated a holding that the proof as to the alleged fraud was insufficient as matter of law. (Sec Ferguson v. Ferguson, 271 App. Div. 976.) Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ. [See post, p. 1018.]